TATE, Justice.
The defendant Wise was convicted of second degree murder, La.R.S. 14:30.1(1) (1975), and sentenced to life imprisonment at hard labor. His appeal raises eleven assignments of error, some of them urging several grounds.
We find that none of the assignments present reversible error, nor do any involve legal issues not governed by clearly applicable legal principle. Some of the assignments require lengthy factual discussion of interest primarily to the parties, but not involving circumstances likely to recur. We have therefore discussed and disposed of them in an appendix attached to this opinion, which remains a public record of this court but which will not be published with this opinion.
Accordingly, we affirm the conviction and sentence.
AFFIRMED.
SUMMERS, J., concurs.